Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 23, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  158154                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 158154
                                                                     COA: 334614
                                                                     Saginaw CC: 15-041847-FC
  DOMINIQUE ARNETT RAMSEY, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 24, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  reversing the Saginaw Circuit Court’s March 3, 2016 decision to grant a new trial on
  grounds that the verdict was against the great weight of the evidence, and we REMAND
  this case to the Court of Appeals for consideration as on reconsideration granted. The
  Court of Appeals held that the trial court had abused its discretion in granting a new trial
  “for the same reasons” as it erred in deciding that the evidence was insufficient to convict
  the defendant of conspiracy, and found that “the record evidence did not preponderate
  against the jury’s verdict to the extent that a miscarriage of justice has occurred.” Though
  there may be sufficient evidence to convict when the evidence is viewed in the light most
  favorable to the prosecutor, that does not render a decision on the great weight of the
  evidence an abuse of discretion. See People v Lemmon, 456 Mich. 625, 633-635 (1998).
  On remand, the Court of Appeals shall determine whether the decision to grant a new trial
  was within the range of principled outcomes in light of the trial court’s finding that the jury
  verdict resulted in a miscarriage of justice. MCR 6.431(B). In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 23, 2019
           p0116
                                                                                Clerk